Revised January 26, 1999

                 UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit

                   ___________________________

                           No. 96-11519
                   ___________________________


                    UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                VERSUS


   MARCUS LELAND FREEMAN, a.k.a. Big Mark; JESSE JACKSON, JR.,
  a.k.a. Jesse Oliver Jackson, Jr.; GLORIA ATKINS WRIGHT; RUDY
              WILLIAMS; STACEY WYNN; KEITH FRANKLIN,

                                             Defendants-Appellants.

       ___________________________________________________

          Appeals from the United States District Court
                for the Northern District of Texas
        ___________________________________________________
                          January 5, 1999

Before WISDOM, DAVIS, and BARKSDALE, Circuit Judges.

W. EUGENE DAVIS, Circuit Judge:

     Appellants Marcus Leland Freeman, Jesse Jackson, Jr., Gloria

Atkins Wright, Rudy Williams, Stacey Wynn, and Keith Franklin were

convicted of conspiracy to distribute cocaine and cocaine base and

other related counts.    They appeal their convictions and sentences

on a number of points.    We affirm all counts of conviction except

for Williams’s conviction on Count 29.

                                  I.

     Appellants and others were indicted and tried for conspiracy

to distribute cocaine and cocaine base (“crack cocaine”).       The
Government presented evidence that Appellants and their fellow

conspirators    bought,   sold,    and    distributed   cocaine   and   crack

cocaine from 1989 through 1995.          Appellants were all convicted for

conspiracy and were individually convicted on other substantive

counts.    We    review   the     evidence,    including   all    reasonable

inferences drawn therefrom and all credibility determinations, in

the light most favorable to the verdict.          United States v. Resio-

Trejo, 45 F.3d 907, 910-11 (5th Cir. 1995).

                                     A.

     In May 1995, several men, including Appellants Jesse Jackson,

Jr., Stacey Wynn, Rudy Williams, and Keith Franklin, made a trip

from Fort Worth, Texas to Crosby, Texas, just outside of Houston.

In Crosby, these Appellants visited a nightclub owned by Bobby

Reed, a major Fort Worth cocaine dealer, and arranged for the

purchase of five kilograms of cocaine for $140,000.         The group paid

for the drugs at the nightclub and then returned to Fort Worth,

where the drugs were delivered to them.

     Also in May 1995, Ronnie Bennett, another member of the

distribution chain, was arrested after delivering a half kilogram

of crack cocaine to a confidential informant in Fort Worth.              When

he was arrested, Bennett stated that he had purchased the drugs

from Jesse Jackson, Jr. and Stacey Wynn.          However, later that day,

Bennett indicated that he had actually purchased the drugs from

Appellant Rudy Williams. At trial, as a cooperating coconspirator,

Bennett testified that he had purchased the half kilogram of crack

cocaine from Williams, not from Wynn and Jackson.

                                      2
     Appellant Marcus Freeman was not a participant in the Crosby

trip.     Instead, he was arrested when a search executed upon his

house revealed large quantities of crack cocaine and currency.

Freeman named Glen Williams and Pooh Biggins, who both worked at

Bobby Reed’s automotive shop, as his suppliers.

     In support of the drug conspiracy, Appellants Jesse Jackson,

Jr. and Stacey Wynn owned Exclusive Paging, a pager business

operated from a series of locations in the Fort Worth area.

Exclusive Paging served as a front for Jackson’s and Wynn’s drug

dealing and also provided communications equipment for the drug

conspiracy.

     Appellant Gloria Atkins Wright is the mother of coconspirator

Freddie    Phillips.      Another   coconspirator,    Evangela      Asberry,

testified that she went to Wright’s house looking for Phillips to

deliver a package that she believed to contain crack cocaine.

Phillips was not at Wright’s house, so Asberry left the package

with Wright.    Asberry did not see Wright look inside the package;

Wright stated that she would give it to Phillips.        At a later date,

when the police executed a search warrant on Wright’s house, they

found weapons, two hundred grams of crack cocaine, substantial

amounts of cash in small denominations, and scales of the kind used

by drug dealers.

                                    B.

     These     events,   along   with    numerous   others,   led    to   the

indictment of nineteen members of the drug conspiracy loosely

centered around Bobby Reed.      Following the indictment, several of

                                     3
the alleged conspirators cooperated with the Government.            In the

end, twelve of the indicted conspirators were brought to trial. In

order to better manage the trial, the district court divided the

case into two parts and tried six defendants in each trial.           This

Court has already ruled on the appeal arising out of the first

trial, in which Frederick Asberry, Edward Gabriel McBrown, Frank

Stolden, Bobby Wayne Reed, Kevin Reed, and Roderick Gene Reed were

convicted of drug conspiracy and other counts.         United States v.

McBrown, No. 96-11491, 149 F.3d 1176 (5th Cir. 1998) (unpublished

table opinion).     The present appeal is from the second trial.

     In    the   second   trial,   Defendants-Appellants   Marcus   Leland

Freeman, Jesse Jackson, Jr., Gloria Atkins Wright, Rudy Williams,

Stacey Wynn, and Keith Franklin were tried for conspiring to

distribute cocaine and crack cocaine.       Most of the Appellants were

also tried on additional substantive counts specific to their

individual actions within the drug conspiracy.       All six defendants

were found guilty of conspiring to distribute cocaine and crack

cocaine. In addition, Appellant Marcus Freeman was found guilty of

maintaining a building for the purpose of distributing crack

cocaine.    Appellants Jesse Jackson, Jr., Gloria Atkins Wright, and

Stacey Wynn were found guilty of possessing crack cocaine with the

intent to distribute.      Appellant Rudy Williams was found guilty of

distributing crack cocaine.         All six Appellants challenge their

convictions. Appellants Freeman, Jackson, and Williams also appeal

their sentences.

                                     II.

                                      4
                                            A.

      Appellants   make       a    number    of       arguments    challenging    their

convictions.    We address these arguments in turn.

                                            1.

      Appellants Keith Franklin, Rudy Williams, and Gloria Atkins

Wright contend that the evidence is insufficient to support their

convictions.    In reviewing a sufficiency challenge, we uphold the

jury’s verdict if a rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt.

United States v. Walters, 87 F.3d 663, 667 (5th Cir.), cert.

denied, 117 S. Ct. 498 (1996). We consider Franklin’s and Wright’s

challenge below.        We consider Williams’s claim later in Section

II.A.3.

      The Government presented considerable evidence that Franklin

was   a   participant    in       the   Crosby    trip,     a     centerpiece    of   the

Government’s    conspiracy         case.         In    addition,     Raynetta    Taylor

testified to three separate drug purchases from Franklin.                             The

Government also presented evidence that Franklin had large sums of

cash and that his name was included in Exclusive Paging’s drug

notes.     The jury’s verdict is thus adequately supported by the

record.

      The evidence supporting Wright’s conviction is neither as

strong nor as clear.          Wright was not a participant in the Crosby

trip, nor was she directly implicated in any drug sale or purchase.

Instead, the Government’s case against Wright was based primarily

on two events.

                                            5
     First, Evangela Asberry testified that her husband, Fred

Asberry, sold drugs to Wright’s son Freddie Phillips. The Asberrys

once went to Wright’s house to deliver a package for Phillips.

Evangela Asberry went to the door and rang the doorbell.                Wright

answered the door and indicated that Phillips was not there.1

Asberry then     gave   Wright   a   brown   paper   bag   containing    crack

cocaine, indicating that it was for Phillips.               Wright, who had

never met Asberry, did not ask her to identify herself or the

contents of the package.

     Second, in November 1994, a search warrant was executed on

Wright’s home.      During this search, the police found a clear

plastic bag containing 228.95 grams of crack cocaine in the top

drawer of a hutch in the dining area.         The cocaine was on top of a

dish of Halloween candy and was accompanied by over one thousand

dollars in small denominations thrown loosely in the drawer.                In

addition, the police found weapons in the house and a set of scales

in the garage.    At trial, Phillips, a major participant in the drug

conspiracy, testified that the cocaine, the scales, and the cash

were his and that his mother was not aware that they were in the

house.

     The combination of these two events, when viewed in the light

most favorable to the verdict, is sufficient to support the jury’s

verdict.   The jury was entitled to reject Phillips’s testimony and

infer that his mother was aware that he trafficked in cocaine and


     1
        Phillips did not live at Wright’s residence. However, he
did possess a key and visited Wright’s home with some regularity.

                                      6
kept    cocaine    in     her   home.    A     key   fact   supporting   such    a

determination is that the crack cocaine found in Wright’s house was

in a clear plastic bag in the top drawer of the hutch in a central

area of the house.        The loose currency was also in the same drawer

in plain view.       The jury was entitled to infer that when Phillips

(or his associate) placed the crack cocaine in that location in

Wright’s dining room, they were not concerned about concealing the

drugs from her.         The jury could have reached the same conclusion

with respect to the delivery of crack cocaine in a plain brown

paper   bag.       Such    openness     runs   counter      to   Phillips’s   dual

assertions that the drugs and scales were his and that he kept his

involvement in the drug trade well hidden from his mother.                    Thus,

the jury could have inferred that Wright was aware of the presence

of the drugs.

       Wright contends that the package of crack cocaine in the hutch

cannot be attributed to her under the doctrine of constructive

possession.       We disagree.     At the time of the search, even though

Phillips had a key and apparently visited the house with some

regularity, Wright alone lived in the house.                The jury, which was

instructed on the doctrines of constructive and joint possession,

could have reasonably attributed the crack cocaine to Wright.                   See

United States v. Torres, 114 F.3d 520, 524 (5th Cir.), cert.

denied, 118 S. Ct. 318 (1997) (“Constructive possession is defined

as ownership, dominion, or control over illegal drugs or dominion

over the premises where drugs are found.”). Thus, because the jury

reasonably could have determined that Wright was a knowing and

                                         7
willing participant in the drug conspiracy and that the crack

cocaine in the hutch was entrusted to her, the evidence supports

her conviction.

                                2.

     Appellants Jesse Jackson, Jr., Rudy Williams, Keith Franklin,

and Marcus Freeman contend that the Government withheld information

that it was required to disclose to the Defendants under Brady v.

Maryland, 373 U.S. 83, 86-87, 83 S. Ct. 1194, 1196-97, 10 L. Ed. 2d
215 (1963), and Giglio v. United States, 405 U.S. 150, 153-54, 92
S. Ct. 763, 765-66, 31 L. Ed. 2d 104 (1972).      Under Brady and

Giglio, the Government must disclose to the defense any evidence

that would tend to show a prosecution witness’s bias, could be used

to impeach him, or is otherwise exculpatory of the defendant.

Brady, 373 U.S. at 86-87, 83 S. Ct. at 1196-97; Giglio, 405 U.S. at

153-54, 92 S. Ct. at 765-66.

     Appellants contend that the Government wrongfully failed to

disclose that FBI Special Agent Garrett Floyd brought John Clay,

who testified for the Government in the first trial, to his

girlfriend’s house for a conjugal visit.   This alleged grant of a

conjugal visit came to light between the first and the second

trials.   When these events were brought to the district court’s

attention, the Government advised the court that it would not use

Clay or Special Agent Floyd as witnesses in the second trial.   The

district court determined that so long as neither Clay nor Floyd

testified, the issue of their potential bias or misconduct was not

relevant. The district court therefore granted a Government motion

                                8
in limine seeking to prohibit the defense from raising the alleged

conjugal visit during the trial.        Appellants contend that the

Government used another witness, Officer K.M. Sam, to “parrot”

Clay’s testimony and thus circumvent the district court’s rulings.

     Appellants     further   contend   that    Officer    Sam   granted

coconspirator Glen Williams conjugal visits and that, also in

violation of Brady, this information was not revealed to the

defense.    Glen Williams, however, chose not to cooperate with the

Government and was never called as a Government witness.

     Appellants also contend that the Government violated Brady by

failing to notify Appellants that DEA analyst Ann Castillo was

being investigated for allegedly falsifying previous narcotics

analysis    reports.    During   discovery,    the   defense   was   given

documents showing that Castillo had tested 632 grams of crack

cocaine.    The Government also notified defense counsel that DEA

analyst J.E. Koles retested the sample and that the results were

the same.    The Government, however, did not mention the pending

investigation of Castillo.       At trial, only Koles’s analysis was

used.   The district court denied post-trial relief on Defendants’

claim that Brady mandated disclosure of the Castillo investigation.

The district court ruled that any potential problems concerning

Castillo were cured by retesting the crack cocaine.

     To succeed on their Brady claims, Appellants must establish

that: (1) evidence was suppressed; (2) the evidence was favorable

to the defense; and (3) the evidence was material either to guilt

or to punishment.      United States v. Ellender, 947 F.2d 748, 756

                                    9
(5th Cir. 1991).        We review Brady determinations de novo.                United

States v. Green, 46 F.3d 461, 464 (5th Cir. 1995).                     However, we

reverse     for   Brady    violations    only   if   there   is    a    reasonable

probability that the outcome of the trial would have been different

if the evidence had been disclosed to the jury.                 United States v.

Bagley, 473 U.S. 667, 682, 105 S. Ct. 3375, 3383, 87 L. Ed. 2d 481

(1985).     When there are a number of Brady violations, the correct

determination      is   whether   the    “cumulative    effect     of    all    such

evidence suppressed by the government . . . raises a reasonable

probability that its disclosure would have produced a different

result . . . .”     Kyles v. Whitley, 514 U.S. 419, 421-22, 115 S. Ct.
1555, 1560, 131 L. Ed. 2d 490 (1995).

       With respect to the first two Brady claims--failure to reveal

the   alleged     conjugal    visits--a      previous   panel     of   this    Court

reviewed the first trial, in which Clay actually testified.                      The

panel rejected the Brady claims because there was “not a reasonable

probability that the outcome of the trial would have been different

if    the   evidence      concerning    the    sexual   encounters       had    been

disclosed.”2       McBrown, No 96-11491, at 21.              In reaching this

decision, the previous panel evaluated the conjugal visits granted

to Clay and to Glen Williams.          In the second trial--the one we have

under consideration--neither Clay nor Williams testified.                     If the

impeaching material could have been used at all, its use would not

have affected the outcome.


       2
       The prior panel assumed arguendo that the sexual encounters
did in fact take place as alleged. We make the same assumption.

                                        10
     With respect to the third alleged Brady violation--the failure

to disclose the investigation of Ann Castillo--we find no merit to

Appellants’ argument.       We agree with the district court that by

retesting the crack cocaine and using only the retested analysis at

trial, the Government cured any concerns that might have been

raised by the Castillo investigation.

     In   sum,   assuming     without    deciding   that    the   Appellants

established   three   Brady    violations,    these   violations     do   not

individually or cumulatively provide a reasonable probability that

the outcome of the trial would have been different had all the

suppressed evidence been admitted.        See Kyles, 514 U.S. at 421-22,

115 S. Ct. at 1560. Therefore, we reject Appellants’ Brady claims.

                                    3.

     Appellant Rudy Williams contends that the district court

abused its discretion when it cut short his attorney’s cross-

examination of Ronnie Bennett.      We agree.

     We start from the bedrock premise that district courts retain

broad discretion in managing trials, including controlling the

length and scope of cross-examination.              Thus, district court

rulings on the length and scope of cross-examination are reviewed

only for clear abuse of discretion.       United States v. Martinez, 151
F.3d 384, 390 (5th Cir.), cert. denied, 119 S. Ct. 572 (1998).

     Ronnie Bennett, a coconspirator who accepted a plea bargain,

testified for the Government in the second trial. Bennett had been

arrested when he attempted to sell approximately one-half kilogram

of crack cocaine to a Government informant.                Upon his arrest,

                                    11
Bennett told the police that he had purchased the crack cocaine

from Stacey Wynn and Jesse Jackson, Jr.             However, later that same

day, Bennett changed his story, stating that he had actually

purchased the crack cocaine from Appellant Rudy Williams.                       At

trial, consistent with this second statement, Bennett testified

that he had purchased the crack cocaine from Williams.                          The

Government obtained an explanation of the inconsistent statements

from    Bennett    as   part   of   its    direct   examination.       When     the

Government asked Bennett why he had changed his story, Bennett

testified that he originally named Wynn and Jackson because he knew

that they were already under investigation for cocaine distribution

and he did not want to cast suspicion on Williams.

       When Bennett was tendered for cross-examination, the district

court refused to permit either Williams’s attorney or any of the

other defense counsel to cross-examine Bennett on the inconsistent

statements.       The district court ruled that because Bennett freely

admitted the inconsistent statements on direct examination, it

would not permit further questioning or impeachment of the witness

on that subject.         When defense counsel attempted to question

Bennett about the statements, the district court stated, “I don’t

think   those     statements   [given      by   Bennett   on   the   day   he   was

arrested] are inconsistent with anything he’s said on the stand, so

I’m not going to permit cross-examination on the basis of the

statements.”       Williams challenges this restriction on Bennett’s

cross-examination.

       The practice of introducing impeaching statements on direct

                                          12
examination in order to minimize their effect is a “time-honored

trial tactic.”   United States v. Ewings, 936 F.2d 903, 909 (7th

Cir. 1991); see also United States v. Livingston, 816 F.2d 184, 191

(5th Cir. 1987) (permitting introduction of impeaching statements

in direct testimony).      However, when the Government steals the

defense’s thunder by presenting a prior inconsistent statement as

part of its direct examination of a witness, this does not destroy

the defense’s right to cross-examination on those statements.            The

defense must still be given the opportunity to develop testimony on

cross-examination    tending   to     show    that   the   prior   favorable

statement is more likely true than the prior unfavorable statement.

Similarly, the defense should have the opportunity to cast doubt on

the reason given by the witness for changing his version of the

facts.

     For example, counsel should be able to explore: why the

witness initially felt greater allegiance to Williams than to Wynn

and Jackson, but then changed his loyalties; whether the witness

perceived that the Government would make a more favorable plea

bargain with him if he implicated Williams; whether animosity

developed between the witness and Williams after he gave the first,

favorable statement.

     In sum, the district court abused its discretion in refusing

to give counsel an adequate opportunity to cross-examine Bennett.

Because Bennett’s testimony was central to the Government’s case

against Williams on Count 29--the distribution count that is

directly   related   to   Bennett’s    drug    purchase--we    must   vacate

                                      13
Williams’s conviction on that count.

      Williams argues next that once Count 29 is vacated, the

conspiracy count cannot stand.            To resolve this issue, we consider

the   record   under    the    assumption           that   the   jury    would       have

disregarded Bennett’s testimony.            See Delaware v. Van Arsdall, 475
U.S. 673, 684, 106 S. Ct. 1431, 1438, 89 L. Ed. 2d 674 (1986) (“The

correct inquiry is whether, assuming that the damaging potential of

the cross-examination were fully realized, a reviewing court might

nonetheless say that the error was harmless beyond a reasonable

doubt.”).

      As    indicated   above,      one        of    the   centerpieces        of    the

Government’s    evidence      was   the    Crosby      trip.      The    jury       heard

substantial    evidence,      beyond   anything        testified    to    by    Ronnie

Bennett, that Rudy Williams participated in this trip.                              Both

Sylvester Jackson and Jesse Jackson, Jr. testified that Williams

was with them on the Crosby trip. Sylvester Jackson testified that

Williams contributed funds to make up the $140,000 pot used to buy

the drugs.     In addition, Keith Franklin told DEA Special Agent

Terri White that Williams was on the trip.                       The evidence was

overwhelming that the Crosby trip took place in the manner alleged

by the Government and that the purpose of this trip was to purchase

approximately five kilograms of cocaine. Therefore, because of the

strength of the evidence linking Williams to the Crosby trip, the

district court’s error in limiting Bennett’s cross-examination was

harmless as to Count 1--the drug conspiracy count.

                                          B.

                                          14
      Appellant Stacey Wynn argues that he received ineffective

assistance of counsel. He contends that his attorney, Kelley Pace,

was   late   to    court     on   a   number    of   occasions,    including   jury

selection. Indeed, because of this chronic tardiness, the district

court found Pace in contempt and required him to obtain a hotel

room close to the courthouse.              In addition to Pace’s tardiness,

Wynn’s motion for a new trial was ruled invalid because Pace’s

secretary, not Pace himself, signed the motion.                   When new counsel

replaced Pace, the new counsel filed a letter from Dr. Tynus McNeel

with the district court.              Dr. McNeel stated that Pace had been

admitted to the Talbot Center in Atlanta for extensive psychiatric

treatment. The letter implied that Pace was undergoing psychiatric

treatment during Wynn’s trial.

      As Wynn concedes, direct appeal is not the preferred vehicle

for raising an ineffective assistance of counsel claim.                     United

States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992) (“[A] claim of

ineffective assistance of counsel generally cannot be addressed on

direct appeal unless the claim has been presented to the district

court; otherwise there is no opportunity for the development of an

adequate record on the merits of that serious allegation.”).

Instead, ineffective assistance claims are generally raised in a

habeas petition.           We follow this path in order to allow for the

development       of   a   factual     record    regarding   counsel’s    alleged

ineffectiveness. See, e.g., United States v. Medina, 118 F.3d 371,

373 (5th Cir. 1997).

      We agree with the Government that we should not stray from our

                                          15
usual practice.       Because this issue was not raised before the

district court, it is properly raised by Wynn in a habeas petition,

not on direct appeal.        On habeas, the district court will be able

to develop an adequate record to evaluate the merits of Wynn’s

claim.

                                      C.

       Appellants make a number of additional arguments.             Appellants

Marcus Freeman and Keith Franklin argue that the district court

abused    its   discretion     by   improperly     restricting    the   cross-

examination and impeachment of Government witnesses.              Freeman and

Jesse Jackson, Jr. contend that the Government improperly commented

on the burden of proof and on Appellants’ decision to remain

silent.    Appellant Rudy Williams contends that the district court

abused its discretion in denying his motion to sever.                 Williams

also   contends     that   there    was   a   fatal    variance   between    the

conspiracy alleged in the indictment and the evidence of conspiracy

presented at trial.        We have reviewed these contentions and have

determined them to be without merit.

                                      D.

       Appellants   Marcus    Freeman,     Jesse   Jackson,   Jr.,    and   Rudy

Williams also challenge their sentences.              Freeman argues that the

district court erred in sentencing him to life in prison because

the two prior felony convictions the district court relied on under

21 U.S.C. § 841(b)(1)(A) to enhance his sentence were not final

before he committed the instant offense.              Freeman pled guilty to

the two prior felony drug counts in 1990, after the beginning of

                                      16
the drug conspiracy alleged in Count 1 in this case.                 However, at

sentencing, the district court found that Freeman did not join the

conspiracy until 1992 and thus the 1990 convictions were properly

viewed as prior convictions.          The district court did not err in

finding that Freeman entered the instant conspiracy in 1992 and

that the 1990 convictions were therefore “prior” convictions.                  See

United States v. De Veal, 959 F.2d 536, 538-39 (5th Cir. 1992).

       Appellant Jesse Jackson, Jr. argues that the district court

committed clear error in enhancing his sentence for obstruction of

justice.      The district court enhanced Jackson’s sentence after

finding that he had testified falsely.             The jury obviously viewed

Jackson’s testimony to be false and we therefore decline to find

that the district court clearly erred in making this determination.

       Appellant Rudy Williams contends that his sentencing was

unconstitutional     because    the    district      court    used    unreliable

evidence contained in his Presentence Investigation report (“PSI”)

in determining the quantity of drugs that should be attributed to

him.     At    sentencing,   however,       Williams   offered       no   evidence

supporting his allegation that the evidence relating to drug

quantity contained in the PSI was unreliable.                  Therefore, the

district court, after hearing the evidence at trial, reviewing the

PSI, and providing Williams with a chance to present rebuttal

evidence, did not err in adopting the drug quantities presented in

the PSI.      See, e.g., United States v. Valencia, 44 F.3d 269, 274

(5th Cir. 1995) (“A district court may adopt facts contained in the

[PSI] without     further    inquiry    if   the    facts    have    an   adequate

                                       17
evidentiary basis and the defendant does not present rebuttal

evidence.”).

                                 Conclusion

       For   reasons   stated   above,    we   affirm   all   of    Appellants’

convictions except for Rudy Williams’s conviction on Count 29.                 We

vacate Rudy Williams’s conviction and sentence on Count 29. Except

for Rudy Williams, we also affirm all of Appellants’ sentences.

With   respect   to    Rudy   Williams,   the   Government     is    granted   a

reasonable time to retry Williams on Count 29 if it elects to do

so.    Whether or not Williams is retried, we remand his case to the

district court for resentencing.

       AFFIRMED in part, VACATED in part, and REMANDED.




                                     18